UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-4068


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROBERT CURTIS BROWN,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:05-cr-00825-DCN-1)


Submitted:    August 21, 2009                 Decided:   September 9, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ann Briks Walsh, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. W. Walter Wilkins, United States
Attorney, Eric J. Klumb, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert          Curtis     Brown        appeals      the    district        court’s

denial of his motion for amended sentence and judgment.                                        On

appeal,    Brown        asserts        that     the     district          court       erred    in

determining that it did not have authority to sentence him below

his mandatory minimum sentence, in order that he receive credit

for time spent in prison for violating his New York parole.

Because    the     district           court    did     not       have     jurisdiction         to

entertain Brown’s motion for amended sentence and judgment, we

affirm.

            “‘Every          federal      appellate             court     has     a     special

obligation to satisfy itself not only of its own jurisdiction,

but also that of the lower courts in a cause under review.’”

United    States       v.    Poole,     531     F.3d    263,      270     (4th    Cir.       2008)

(quoting Bender v. Williamsport Area Sch. Dist., 475 U.S. 534,

541     (1986))        (alterations       omitted).               A     district        court’s

assumption of jurisdiction is reviewed de novo.                           Id.

            With       limited       exceptions,       a    district         court     does    not

have jurisdiction to modify a term of imprisonment once it has

been    imposed.            18   U.S.C.       § 3582(c)         (2006).         None    of    the

exceptions,       however,       is    applicable          to    Brown’s      circumstances.

Pursuant to Rule 35(a), a court may correct a sentence within

seven    days     of    sentencing        that       resulted         from    “arithmetical,

technical, or other clear error.”                       Because Brown’s motion was

                                                2
filed    nearly      two     years    after     sentencing,      Rule       35(a)    was

unavailable to Brown.           Under Rule 36, a court may, at any time,

correct a clerical error in a judgment, order, or in the record.

However, Rule 36 does not allow a court to revisit a sentence to

apply a downward departure to account for time served, as such a

correction is “aimed at remedying an error of law, not an error

of transcription.”           United States v. Werber, 51 F.3d 342, 348

(2d Cir. 1995).

              Brown argues that the district court’s statement that

“[o]nce we find out whether the [Bureau of Prisons] give[s] him

credit based on that, if we need to put anything else on the

record, need to send them a letter, anything like that, I’ll be

glad to do that,” was sufficient to allow the district court to

retain     jurisdiction         to    ensure      the     enforcement         of     its

recommendation       that    Brown    get   credit    for   time     served    in    New

York.    However, the assertion is belied by statute and Supreme

Court precedent.       Under 18 U.S.C. § 3585(b) (2006), a “defendant

shall    be    given       credit    toward     the   service      of   a     term    of

imprisonment for any time he has spent in official detention

prior to the date the sentence commences.”                       Section 3585(b),

however,      does   not    permit    a   district      court   to   determine       the

extent of such credit at sentencing.                  United States v. Wilson,

503 U.S. 329, 334 (1992).                 Only the Attorney General, acting



                                            3
through the Bureau of Prisons, may compute sentencing credit.

Id. at 334-35.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4